This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-0706

                                  State of Minnesota,
                                     Respondent,

                                           vs.

                                  Troy Adam Gocha,
                                      Appellant.

                               Filed February 29, 2016
                                      Affirmed
                                   Chutich, Judge

                              Swift County District Court
                                File No. 76-CR-14-16

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Danielle Olson, Swift County Attorney, Harry D. Hohman, Assistant County Attorney,
Benson, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Lydia Villalva Lijó, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


      Considered and decided by Halbrooks, Presiding Judge; Bjorkman, Judge; and

Chutich, Judge.

                        UNPUBLISHED OPINION

CHUTICH, Judge

      Appellant Troy Gocha appeals from two convictions of second-degree assault. See

Minn. Stat. § 609.222, subd. 1–2 (2014) (assault with a dangerous weapon and assault with
a dangerous weapon and infliction of substantial bodily harm, respectively). He argues

that the state did not prove an assault with a dangerous weapon. Because we conclude that

the evidence was sufficient to support the jury verdict, we affirm Gocha’s convictions.

                                         FACTS

       In January 2014, T.L. was assaulted by two men, whom he identified as R.A. and

appellant, Troy Gocha. According to T.L.’s testimony at trial, the facts underlying the

assault are as follows. T.L., R.A., and Gocha knew each other through work and through

selling methamphetamine together with another mutual friend, K.W. At the time of the

assault, T.L. had been hiding out at K.W.’s house to avoid a warrant for his arrest. On the

day of the assault, K.W. drove T.L. to the local jail to turn himself in on the warrant. On

the way to the jail, T.L. looked in K.W.’s purse and found a methamphetamine container.

T.L. took the container and told K.W., “I’m bringing [you] down and [Gocha] down with

you.” K.W. got angry and turned the car around to drive back to her house, where she

called Gocha and R.A. As T.L. left K.W.’s house, R.A. came “whipping down the

alleyway,” got out of his car, and punched T.L. in the face twice. T.L. testified that he

started walking away from R.A., but then Gocha joined them, called T.L. a name, and

taunted him about walking away from the fight with R.A. T.L. explained that because

Gocha assured him that he would not join in if T.L. fought R.A., T.L. decided to do so.

       T.L. stated that Gocha had a gun in a brown holster on his body; T.L. described the

gun as having a wooden handle and a chrome or stainless steel body. According to T.L.,

Gocha said, “I hope to God I won’t have to use this on you,” referring to the gun. T.L.

testified that R.A. then swung a club at him and missed. T.L. then tackled R.A. and fought


                                            2
him for the club. T.L. testified that Gocha intervened when T.L. was “getting the better of

R.A.” and hit T.L. on the head with the gun, causing T.L. to fall on some brick lawn edging.

T.L. claimed that Gocha said “I f-cking lied to you” and began stomping on his head against

the bricks, while R.A. hit him with the club. T.L. eventually shoved his assailants off and

got away.

       T.L.’s trial testimony regarding the assault varied slightly from the statements he

made to police soon after the attack. He testified that R.A. hit him with a club or a golf

club but told police that R.A. used a “black pipe or black baton.” T.L. also initially told

the police that R.A. was driving a white Dodge Neon but testified that it was a white Chevy

Cobalt. Further, at trial, T.L. testified that he saw Gocha hit him with the gun, even though,

within five hours of the assault, he told police that he “didn’t see Troy Gocha hit [him]

with a gun.” On redirect, however, T.L. clarified that, although he did not directly see

Gocha hit him, he saw Gocha pull the gun out and then felt the impact on his head. T.L.

also testified that he would be embarrassed or concerned if someone thought he was a

coward.

       After the assault, T.L.’s sister brought him to the police station, where he turned

himself in on a warrant. Noticing his injuries, a police officer called an ambulance.

According to the doctor who treated T.L., his most significant injury was a three-inch

laceration of his scalp that went “almost all the way down to the skull bone” and required

13 to 15 sutures. T.L. also suffered a mild concussion and a contusion to his left ribs and

abdomen. The doctor testified that T.L. told him that “he thought he was pistol-whipped

for the injury on his scalp, and he wasn’t quite sure how he got the injury on the abdomen.”


                                              3
The doctor further testified that the injury was caused by a substantial object, stating that a

pistol could have caused the deep laceration.

       When the police went to the scene to investigate, they found a silver and black golf

club, which they photographed but did not take into evidence because they did not think it

looked like it had been used in the assault. The police officers also photographed what

appeared to be blood found in K.W.’s driveway, the snow next to K.W.’s driveway, and

on the road, but they did not perform any tests on the blood. The officers did not find any

additional weapons, and they did not talk to K.W., who likely saw the assault from her car.

       Gocha called two witnesses in his defense. The first, M.B., met R.A. in jail. He

testified that he overheard R.A. saying that he “beat up” T.L. without a weapon and that

Gocha was not even there. On cross examination, M.B. testified that R.A. later changed

his story and said that Gocha was there but maintained that no weapons were involved.

       The second witness, J.R., met T.L. in jail. J.R. testified that when J.R. asked him

about the scar on his head, T.L. said that he got it in a fight with R.A. and “another guy.”

J.R. further testified:

               [T.L.] told the police that it happened from a weapon, but he
               told me that he lied and said there was no weapon, he just didn’t
               want to look like a p-ssy, he said. I mean that’s his exact words,
               he didn’t want to look like a p-ssy.

J.R. also testified that Gocha was not his friend, J.R. had never seen Gocha before, and had

no reason to lie for him. On rebuttal, the state recalled T.L., who denied lying about the

weapon and testified that he told J.R. that Gocha had hit him with a gun.




                                               4
       The jury convicted Gocha of both charges. By a special-verdict question used for

sentencing-enhancement purposes, the jury was asked: “If you find the Defendant used ‘a

dangerous weapon’, was the weapon a firearm?” The jury answered “yes.” The district

court imposed a 36-month sentence. Gocha appeals.

                                     DECISION

       Gocha argues that the evidence is legally insufficient to support his conviction. He

contends that the state failed to prove beyond a reasonable doubt that he assaulted T.L.

with a firearm because T.L.’s testimony about the firearm conflicted with his initial

statement to police, the police did not recover a firearm or link one to him, T.L. admitted

that he did not want to appear weak, and T.L.’s treating physician testified that his injury

could have been caused by a substantial object other than a firearm. Gocha further

maintains that, even though the state did not need to prove he used a firearm, because the

state’s “arguments and evidence at trial were limited to attempting to prove that [he] struck

[T.L.] with a firearm,” the state did not prove that he used any other object. Gocha’s

arguments are unpersuasive.

       “When reviewing the sufficiency of the evidence leading to a conviction, we view

the evidence in the light most favorable to the verdict and assume that the factfinder

disbelieved any testimony conflicting with that verdict.” State v. Hayes, 831 N.W.2d 546,

552 (Minn. 2013) (quotation omitted). This court determines whether legitimate inferences

drawn from the record evidence would allow a factfinder to conclude that the defendant

was guilty beyond a reasonable doubt. State v. Pratt, 813 N.W.2d 868, 874 (Minn. 2012).




                                             5
We assume “that the jury believed all of the state's witnesses and disbelieved any evidence

to the contrary.” State v. Chambers, 589 N.W.2d 466, 477 (Minn. 1999).

       This court “will not disturb the verdict if the jury, acting with due regard for the

presumption of innocence” and the requirement of proof beyond a reasonable doubt, could

reasonably conclude that the defendant was guilty of the charged offenses. Bernhardt v.

State, 684 N.W.2d 465, 476–77 (Minn. 2004) (quotations omitted).                 Reversal is

appropriate, however, “if facts proving an essential element of the offense are left more to

conjecture and speculation than to reasonable inference.” State v. DeRosier, 695 N.W.2d
97, 108 (Minn. 2005).

       “[A] conviction can rest on the uncorroborated testimony of a single credible

witness.” State v. Foreman, 680 N.W.2d 536, 539 (Minn. 2004) (quotation omitted). But,

as Gocha argues, “convictions have been reversed where the evidence supporting the

conviction was of dubious credibility.” For that proposition, he cites two cases from the

Minnesota Supreme Court: State v. Huss, 506 N.W.2d 290, 292–93 (Minn. 1993), and State

v. Langteau, 268 N.W.2d 76, 77 (Minn. 1978). These cases represent a narrow exception

not only to the caselaw stating that uncorroborated testimony of a single witness can uphold

a conviction but also to the general rule that appellate courts defer to juries on credibility

matters. See State v. Engholm, 290 N.W.2d 780, 784 (Minn. 1980) (“[I]t is well-settled in

Minnesota that it is the province of the jury to determine the credibility and weight to be

given to the testimony of any individual witness.”); see also State v. Miles, 585 N.W.2d
368, 373 (Minn. 1998) (noting that “the jury determines the weight and credibility of

individual witnesses and . . . a conviction may rest on the testimony of a single credible


                                              6
witness”); State v. Burch, 284 Minn. 300, 313, 170 N.W.2d 543, 552 (Minn. 1963) (noting

that the supreme court has stated that “a verdict may be based on the testimony of a single

witness no matter what the issue”). We conclude that the facts of those cases are readily

distinguishable.

       First, the state offered strong evidence of an assault with a dangerous weapon that

corroborated T.L.’s testimony: evidence of T.L.’s deep wound, the doctor’s testimony that

the wound had to have been caused by a substantial object and could have been caused by

a firearm, and the photographs of blood at the scene of the attack.

       Secondly, Langteau and Huss both included additional facts that cast doubt on the

victim’s testimony. In Langteau, the supreme court concluded that the uncorroborated

testimony of the victim in that case was insufficient to uphold the defendant’s conviction

under the unique circumstances of that case. 268 N.W.2d at 77. These circumstances

included:

              defendant’s alleged unexplained robbery of a victim with
              whom defendant was well acquainted, defendant’s denial of
              any involvement, [the] failure to discover any evidence linking
              defendant with robbery, [the] jury’s original reporting of no
              possibility of agreement and [the] jury’s return of [a] guilty
              verdict almost ten hours after commencement of deliberations
              and after receipt of instructions on [the] meaning of
              “reasonable doubt.”

Id. at 76. In Huss, the supreme court reversed a conviction for criminal sexual conduct in

which the only direct evidence was the testimony of the three-year-old victim. 506 N.W.2d

at 290, 292. The supreme court explained:

              In sum, the child’s testimony was contradictory as to whether
              any abuse occurred at all, and was inconsistent with her prior


                                             7
              statements and other verifiable facts. However, even given this
              contradictory testimony, we might not be persuaded to reverse
              absent the repeated use of a highly suggestive book on sexual
              abuse.

Id. at 292. The supreme court’s decision did not rely solely on concern that the witness’s

testimony was unreliable and inconsistent; instead, the case turned on an additional concern

over the effect of a therapist’s suggestive and repetitive techniques on a very young child.

Id.

       By contrast, nothing in the record here persuades us to depart from the general rule

of deferring to the credibility determinations of the jury. Unlike the child victim in Huss,

T.L.’s testimony was consistent at trial and reconcilable with prior statements to police.

And, unlike the victim in Langteau, T.L.’s version of events made sense and did not leave

unexplained narrative holes.     Because we conclude that T.L.’s testimony and the

corroborating physical evidence are sufficient to support the jury verdict, we affirm

Gocha’s convictions.

       Affirmed.




                                             8